Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 1 of 21 PAGEID #: 744

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Deangela Smith

Plaintiff, Case No. C2-16-CV-807
Vs. i Judge Algernon L. Marbley
Generations HealthCare Services, : Magistrate Judge Vascura
LLC, et al.
Defendants.

 

DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
OPT-IN PLAINTIFFS, JESSICA CLIMER and CHARLES HOLLINS
OR IN THE ALTERNATIVE, MOTION FOR ORDER TO SHOW CAUSE

 

Now come Defendants, Generations Healthcare Services, LLC, and Generations
Too, LLC, hereinafter collectively referred to as “Defendants”, by and through counsel, and
pursuant to Federal Rule of Civil Procedure 41(b), hereby move this Honorable Court for
an Order dismissing with prejudice the Opt-In Plaintiffs, Jessica Climer and Charles Hollins,
for failure to prosecute their claims and for their willful failure to comply with discovery
requirements; or in the alternative, for an Order to Show Cause ordering the Opt-in
Plaintiffs, Jessica Climer and Charles Hollins, to show cause as to why their claims should
not be dismissed with prejudice for their willful failure to comply with discovery
requirements and failure to prosecute said claims. The basis for this motion is more fully
set out in the Memorandum in Support, attached hereto and made a part hereof by

reference.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 2 of 21 PAGEID #: 745

Respectfully Submitted
RENNY J. TYSON CO., LPA
/s/ Renny J. Tyson
Renny J. Tyson (0022576)
Attorney for Defendants, Generations Healthcare
Services, LLC and Generations Too, LLC
1465 East Broad Street
Columbus, Ohio 43205
Telephone: 614-253-7800

Fax: 614-253-7855
Email: admin@rennytysonlaw.com

I. Introduction

On December 15, 2016, Plaintiff filed a motion requesting that her action be
conditionally certified as a collective action under Section 216(b) of the Fair Labor
Standards Act (“FLSA”) (“Motion to Certify”). On January 4, 2017, Defendants filed their
Memorandum in Opposition to Motion for Conditional Class Certification. After hearing,
the Court granted the conditional class certification and issued a deadline of November 6,
2017 in which any potential plaintiffs could opt into the conditionally certified class. Prior to
expiration of the November 6, 2017 deadline, Jessica Climer and Charles Hollins filed the
required affidavits with the Court to indicate their desire to be part of the conditionally
certified class. As such, these two individuals were granted Opt-In Plaintiff standing in the
within matter.

Despite filing the required Consents with the Court to be recognized as Opt-In
Plaintiffs, neither Ms. Climer nor Mr. Hollins has taken any further action to prosecute their
claims. Furthermore, despite being noticed for deposition by the Defendants, both Opt-In

Plaintiffs failed to maintain contact with their attorney, and as such, the depositions could

2
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 3 of 21 PAGEID #: 746

not go forward and were cancelled due to Opt-In Plaintiff's failure to comply/participate with
discovery. Finally, neither Opt-In Plaintiff, Jessica Climer, nor Charles Hollins, has taken
any steps to prosecute or to maintain their alleged claims despite repeated efforts by their
counsel for more than fifteen (15) months since filing their Consents to Sue with this Court
on October 2, 2017 and October 27, 2017, respectively.

On March 13, 2018, Defendants filed their Motion to Decertify Conditional Class
Certification and Motion for Dismissal of Opt-In Plaintiffs. Defendants’ motions were
predicated upon the fact that three (3) individuals were insufficient to constitute class
certification as requested by the primary Plaintiff, DeAngela Smith, as well as the fact that
the Opt-In Plaintiffs had failed to comply with discovery requirements or to take any actions
to prosecute their alleged claims. On November 19, 2018, this Court decertified the
conditional class. Further, this Court, in declining to dismiss the Opt-In Plaintiffs, placed —
both Opt-In Plaintiffs on notice of the potential of dismissal of their claims if they failed to
comply with proper discovery requirements. Thereafter, on December 20, 2018, counsel
for Opt-In Plaintiffs filed a Motion to Withdraw as Counsel of Opt-in Plaintiffs with attached
Declaration. Plaintiff's counsel’s Motion to Withdraw is pending and has not been ruled
upon to date.

II. Law and Argument

Federal Rule of Civil Procedure 41(b) states:

If the plaintiff fails to prosecute or to comply with these rules or a court order,

a defendant may move to dismiss the action or any claim against it. Unless

the dismissal order states otherwise, a dismissal under this subdivision (b)

and any dismissal not under this rule—except one for lack of jurisdiction,

improper venue, or failure to join a party under Rule 19—operates as an
adjudication on the merits.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 4 of 21 PAGEID #: 747

In the within matter, Defendants state, and the Opt-In Plaintiffs’ counsel apparently agrees
as demonstrated by his Motion to Withdraw and accompanying Declaration, that the Opt-In
Plaintiffs have failed to prosecute their alleged claims or comply with the rules of court. As
a result of the Opt-In Plaintiffs’ failure to cooperate with discovery or prosecute their alleged
claims, Defendants have been prejudiced in their defense of this matter. As a further result
of the Opt-In Plaintiffs’ failures to prosecute their alleged claims, counsel for the Opt-In
Plaintiffs filed a Motion to Withdraw and accompanying Declaration with this Court on
December 20, 2018 certifying his efforts to attempt to solicit the Opt-In Plaintiffs’
cooperation with discovery requirements and prosecution of their claims. See copy of Opt-
In Plaintiff's counsel's Declaration attached hereto as Exhibit A. Defendants assert that the
Opt-in Plaintiffs have received more than sufficient notice of the potential dismissal of their
alleged claims. In this Honorable Court's November 19, 2018 Decision and Order, the
Court specifically stated: “Plaintiffs Climer and Hollins are put on notice, however, that they
must comply with proper discovery requirements and that further failure to respond to
proper discovery could result in sanctions, including dismissal.”

Despite repeated requests, the Opt-In Plaintiffs continue to refuse to comply with
discovery requirements or to prosecute their alleged claims in any manner whatsoever. A
review of Plaintiffs counsel's Motion to Withdraw and Declaration demonstrate the
extensive efforts taken to advise the Opt-in Plaintiffs of the potential for the dismissal of
their claims, and the Opt-In Plaintiffs’ continued disregard of the judicial process:

1. With regard to Opt-In Plaintiff, Jessica Climer, counsel for Ms. Climer

avers that his office made thirteen (13) telephone calls, sent one
correspondence and three (3) emails to Ms. Climer advising of the

need to cooperate with discovery and the potential of dismissal of her
claim for failure to so comply with discovery; and

4
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 5 of 21 PAGEID #: 748

2. With regard to Opt-In Plaintiff, Charles Hollins, counsel for Mr. Hollins
avers that his office made nine (9) telephone calls, sent one
correspondence and three (3) emails to Mr. Hollins advising of the
need to cooperate with discovery and the potential of dismissal of his
claim for failure to so comply with discovery. See attached Exhibit A.
The Opt-in Plaintiffs’ failure to comply with discovery requirements and to prosecute their
claims is severely prejudicing the parties’ efforts toward resolution of this matter. Further,
the Opt-In Plaintiffs have provided no justification for their failure to prosecute their claims,
despite being placed on notice that failure to do so could result in dismissal of their claims.
In Hughes v. Gulf Interstate Field Services, 2015 WL 8331980, this Honorable Court
listed four (4) factors that district courts should consider when weighing a motion to dismiss
for failure to prosecute. This Court reaffirmed that:
The Sixth Circuit directs the district courts to consider the following four
factors in deciding whether to dismiss an action for failure to prosecute under
Rule 41(b): (1) whether the party’s failure is due to willfulness, bad faith or
fault; (2) whether the adversary was prejudiced by the dismissed party's
conduct; (3) whether the dismissed party was warned that failure to
cooperate could lead to dismissal; and (4) whether less drastic sanctions
were imposed or considered before dismissal was ordered.”
Furthermore, in Schafer v. City of Defiance Police Department, 529 F.3d 731, 2008 U.S.
App. Lexis 13457, 2008 Fed App. 0227P (6" Gir.), the Court held that to support a
dismissal of plaintiff's claim for failure to prosecute, the Court must find that “the plaintiff's
conduct must display either an intent to thwart the judicial proceedings or a reckless
disregard for the effects of his conduct on those proceedings.” (citing Wu v. T.W. Wang,
Inc., 402 F.3d 641 (6 Cir. 2005). Defendants assert that the Opt-In Plaintiffs’ failure to

comply with discovery or to otherwise prosecute their alleged claims, clearly demonstrates

at minimum “a reckless disregard for the effects of their conduct” on this matter.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 6 of 21 PAGEID #: 749

Based upon the above, the within matter is ripe for dismissal of the Opt-In Plaintiffs’
claims with prejudice as all of the four (4) factors listed above have been demonstrated.
Despite being on Court ordered notice, as well as being placed on notice by their counsel
repeatedly, neither of the Opt-In Plaintiffs complied with discovery requirements or offered
any reason for their failure to cooperate with discovery for more than a year. As such, the
Opt-In Plaintiffs’ conduct can only be described as either willful, at fault or even more
egregiously, in bad faith for filing false Notices to Sue with this Court.

Defendants further assert that their efforts to proceed in this matter have been
severely prejudiced by the failures of the Opt-in Plaintiffs set forth herein, as Defendants
cannot depose or otherwise engage in discovery in an effort to refute or substantiate the
Opt-In Plaintiffs’ alleged claims. Moreover, as Defendants and the primary Plaintiff,
DeAngela Smith, have reached a negotiated settlement on nearly all terms, it is impossible
to globally dispose of this matter without the participation of the Opt-In Plaintiffs or the
Court's dismissal of their claims with prejudice. As such, Defendants are again severely
prejudiced as a result of the Opt-in Plaintiffs’ failure to adhere to discovery requirements or
to, in any manner, prosecute their alleged claims.

As set forth above, it is without question that the Opt-In Plaintiffs were repeatedly
warned that their continued failure to cooperate with discovery or to prosecute their claims
could result in dismissal, as this Honorable Court issued said warning in its November 18,
2018 Order and as demonstrated by the statements contained in the Opt-In Plaintiffs’
counsel’s Motion and Declaration to Withdraw as Counsel for the Opt-In Plaintiffs.

Finally, it is clear that the Court considered less drastic sanctions when it considered

and denied Defendants’ original Motion to Dismiss filed in March, 2018, and provided the

6
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 7 of 21 PAGEID #: 750

Opt-in Plaintiffs with another chance to prosecute their alleged claims and participate in
discovery. As such, there is ample factual basis and case law presented to support its
Motion to Dismiss the Opt-In Plaintiffs’ claims with prejudice due to Ms. Climer’s and Mr.
Hollins’ failure to prosecute their alleged claims. Defendants, therefore, respectfully
request that this Honorable Court grant its Motion to Dismiss the Opt-In Plaintiffs’ claims
with prejudice.

However, and in the alternative, if this Honorable Court is not inclined to dismiss the
Opt-In Plaintiffs’ claims with prejudice, Defendants move this Honorable Court for an Order
to Show Cause ordering the Opt-In Plaintiffs to demonstrate why their claims should not be
dismissed with prejudice.

Case law supports the alternative request for an Order to Show Cause. In Hughes,
supra, this Court was faced with a similar situation of Opt-In Plaintiffs failing to participate in
discovery or to otherwise prosecute their claims. The Hughes court ordered the offending
parties to respond to outstanding discovery requests and warned that their failure to do so
could result in dismissal. When Opt-In Plaintiffs failed to heed the court’s warning, a Show
Cause order was issued ordering the offending individuals to “show cause within fourteen
days why the Court should not dismiss them pursuant to Rule 41(b) for failure to
prosecute.” This Honorable Court, in refusing to accept the proffered excuse of counsel
that he was not able to reach the offending parties, held that “when the refusal comes
following notice and a court order, absent some extraordinary circumstances, it [the failure
to comply] can be described as nothing other than willful or intentional.”

Defendants are faced with the same dilemma as that faced by the defendant in

Hughes, and absent court intervention, they will continue to be prejudiced by the Opt-In

7
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 8 of 21 PAGEID #: 751

Plaintiffs’ willful or intentional refusal to comply with discovery requirements or to prosecute
their alleged claims. As such, Defendants are without recourse other than a dismissal with
prejudice of the Opt-In Plaintiffs’ alleged claims or an Order to Show Cause in order that
this matter may proceed toward resolution as was utilized by this Honorable Court in

Hughes.

I. Conclusion

As demonstrated herein, Defendants have been and continue to be prejudiced by
the Opt-In Plaintiffs’ willful disregard of the judicial process and thwarting of all efforts of the
Court, Defendants and their own counsel to ensure prosecution of this matter. As no good
or legal basis has been demonstrated by the Opt-in Plaintiffs for their willful, neglectful and,
potentially bad faith conduct in failing to comply with discovery requirements or to otherwise
prosecute their alleged claims, Defendants, Generations HealthCare Services, LLC and
Generations Too, LLC, respectfully request that this Court issue an Order dismissing with
prejudice the Opt-in Plaintiffs, Jessica Climer and Charles Hollins, due to their continued
failure to comply with discovery requirements and to prosecute their alleged claims.

If this Honorable Court is not inclined to grant Defendants’ Motion to Dismiss With
Prejudice, then in the alternative, Defendants respectfully request that the Court issue an
Order mandating that the Opt-In Plaintiffs show cause as to why their claims should not be

dismissed with prejudice, pursuant to Federal Rules of Civil Procedure 41(b).
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 9 of 21 PAGEID #: 752

Respectfully Submitted,
RENNY J. TYSON CO., LPA

/s/ Renny J. Tyson
Renny J. Tyson (0022576)
Attorney for Defendants, Generations Healthcare
Services, LLC and Generations Too, LLC
1465 East Broad Street
Columbus, Ohio 43205
Telephone: 614-253-7800

 

 

Fax: 614-253-7855
Email: admin@rennytysonlaw.com
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct copy of the foregoing
Motion to Dismiss With Prejudice Opt-In Plaintiffs, Jessica Climer and Charles Hollins, Or
In The Alternative, Motion for Order To Show Cause was filed electronically on this 14"
day of February, 2019. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

/s/ Renny J. Tyson
Renny J. Tyson (0022576)
Attorney for Defendants, Generations Healthcare
Services, LLC and Generations Too, LLC
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 10 of 21 PAGEID #: 753
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 1 of 12 PAGEID #: 730

EXHIBIT

UNITED STATES DISTRICT COURT 4 Baus
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DEANGELA SMITH, individually and on | Case No. 2:16-cv-807-ALM-CMV
behalf of all similarly situated
individuals,

DISTRICT JUDGE MARBLEY

Plaintiffs,
MAGISTRATE JUDGE VASCURA

GENERATIONS HEALTHCARE
SERVICES, LLC and GENERATIONS
TOO, LLC,

 

Defendants.
DECLARATION OF WILLIAM F. CASH III

Iam William F. Cash III, and I offer this declaration in support of my own
motion to withdraw from representing opt-in plaintiffs Hollins and Climer.

1, Iam forty years old, of reasonably sound mind, and competent to
offer this declaration.

2 I have been an attorney for nine years, I am a partner in my firm, and I
am experienced in handling aggregate litigation such as class actions and mass

torts. Iam the lawyer responsible for this case.
e: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 11 of 21 PAGEID #: 754
BES OPEC OUSUT-ALMECMY Doc ff Gb-l Filed: 12/20/18 PSge: 2 of 12 PAGEID #731

3. I am offering this declaration from personal knowledge (having
personally experienced some of the events described), and also from a review of
my firm’s electronic filing system and paper file.

4. To substantiate that phone calls were made, I checked our filing
system’s database of call notes, and also personally reviewed our firm’s telephone
records to ensure that calls were dialed and received (we have Caller ID).

5. At all times discussed in this declaration, my secretary was Austin
Ellis. Mr. Ellis left the firm just last week in order to prepare for law school. I
directly supervised Mr. Ellis and am very familiar with his work. I can substantiate
his activities based on my review of our files, as described above.

Levin Papantonio has lost touch with the opt-in plaintiffs
despite our reasonable efforts to contact them

6. This action started with Plaintiff DeAngela Smith. The Court
conditionally certified a class under 29 U.S.C. § 216(b). After notice to the class list,
two people opted in to the class—Jessica Climer and Charles Hollins. We filed their
opt-in consents on the docket, as required by the statute.

7. Thereafter, we had only intermittent contact with these opt-in
plaintiffs. I will show that we have made more than reasonable attempts to secure

their cooperation in this case.
Case: 2,16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 12 of 21 PAGEID #: 755
ase: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 3 of 12 PAGEID #: 732

8. In its recent Order, the Court wrote: “[I]t is not clear that Plaintiffs
Climer and Hollins were aware that they were out of alignment with court
deadlines or understood the importance of appearing at depositions.” (ECF No. 67
at 4.)

9. Iam offering this declaration to assure the Court that each of these
plaintiffs did indeed have knowledge that not appearing for deposition could have
adverse consequences—up to and including dismissal.

10. Inshort, both opt-in plaintiffs were repeatedly advised that not
cooperating with discovery could result in the end of their claims.

Plaintiff Climer

11. Wereceived Jessica Climer’s signed opt-in form on September 28,
2017 and filed it soon thereafter.

12. On October 27, 2017, my secretary Mr. Ellis called Ms. Climer, who
called back, and they set a call for Ms. Climer and me to talk on October 30. I
wanted to seek her help in establishing the facts of the case, including whether
Generations’s skimpy class list was accurate, and whether she could give me
documents to substantiate its illegal pay practices.

13. | However, Ms. Climer did not call me on October 30 as agreed.

14. On October 31, Mr. Ellis called Ms. Climer again and left a voicemail.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 13 of 21 PAGEID #: 756
CRSe: 2:16-C SO8O7-AT MCMV Doc #: 68-1 Filed: 12/20/18 page: 4of 12 PAGEID #: 733

15. On November 6, Mr. Ellis e-mailed me to say that he had left two
messages for Ms. Climer without a response. Later, he e-mailed to say that they
had somehow agreed to talk at 2pm that day. However, the next day he wrote me:
“I called Ms. Climber (sic) again yesterday and her phone went straight to
voicemail. I left a message and will follow up now”

16. On November 7, a call to Ms. Climer again was directed straight to
voicemail.

17. On January 3, 2018, Mr. Ellis called Ms. Climer again, who did not
answer. Mr, Ellis e-mailed her at the address she had given us to say: “I have tried
calling but have been unable to reach you. We are in the discovery process and
need to speak with you about the Generations wage and hour case you opted in to.
Please give me a call at 850-435-7103 as soon as possible.”

18. Ms. Climer did not return the phone message or reply to the e-mail.

19. On January 8, Mr. Tyson, counsel for the Defendants, asked me to set
the depositions of each opt-in plaintiff.

20. Mr. Ellis called Ms. Climer on January 18 to arrange a time. He lefta
voicemail.

21. On January 19, Mr. Ellis called her again. She still did not answer. He
wrote me to say: “Climer is refusing to return calls, emails, and any other form of

communication.” I agreed.
Case: 2;16-Cv- 0080 G ALM CMY, Doc #: 70 Filed: 02/14/19 Page: 14 of 21 PAGEID #: 757
ase: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 5 of 12 PAGEID #: 734

22. Soon January 19, I sent a letter to Ms. Climer. The letter included the
following language:

My assistant, Austin, has recently reached out to
you, through phone calls and e-mails, multiple times
without hearing back from you. Generation’s defense
attorney seeks to depose, or formally question under
oath, all opt-in plaintiffs before the court imposed
deadline of February 6, 2018. The deposition will serve
to inform both parties of the details and facts of your
claim. Both parties will do everything possible to avoid
creating any hassle for you to attend the deposition. It
will be scheduled at a location close to where you live
and at a time convenient to you.

However, it is imperative you contact my office by
Friday, January 26, 2018 or the court could dismiss your
case. Please call me, or my assistant, at 850-435-7059 as
soon as possible.

(Emphasis added.)

23. This letter was received and read. Ms. Climer called us on January 23.
She agreed to give a deposition on February 5 and requested it be held in
Circleville.

24. However, after January 23, Ms. Climer never spoke with us or wrote
to us again.

25. When I heard about Circleville, I asked Mr. Ellis to advise her that the
Columbus location of Mr. Tyson’s office was an easier location, that it was not

worth fighting about, and that we should agree to that.
Case: 2;16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 15 of 21 PAGEID #: 758
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 6 of 12 PAGEID #: 735

26. On January 25, Mr. Ellis called Ms. Climer, and she did not answer or
return the call.

27. On January 26, Mr. Tyson unilaterally set the depositions of Ms.
Climer and Mr. Hollins. I wrote to Mr. Tyson seeking extra time and a rescheduling
of the depositions, which he agreed to.

28. Mr. Ellis, my assistant, then e-mailed Ms. Climer again on January 31.
That e-mail included the following:

Defense counsel for Generations has allotted us an
additional 10 days to schedule the depositions of all opt-
in plaintiffs. Ineed to speak with you immediately
regarding this case and scheduling your
deposition. The deposition will be scheduled at a time
and place convenient to you and should not take long to
complete. You are at risk of losing your claim in this

case if you refuse to show up and participate. Please call
me at 850-435-7103 as soon as possible.

(Emphasis added.)

29. Ms. Climer did not respond to this e-mail.

30. OnFebruary 14, Mr. Ellis sent an almost identical e-mail to Ms.
Climer, which again included the sentence: “You are at risk of losing your claim in
this case if you refuse to show up and participate.” She did not respond to it.

31. OnFebruary 14, and again on February 19, Mr. Ellis left voicemails for
Ms. Climer. She didn’t call back.

32. On March 13, Mr. Tyson moved to decertify the class.
BRON FE NN QOSOTALMLCMY Boe #: 68-1 Klin: 15/20/18 Foye: 7 of 12 PAGEID # 736°

33. | Asofthe date Mr. Tyson moved, then, I can show that Ms. Climer was

advised over and over that participation in discovery was important, and that not

appearing for deposition could result in having her case dismissed. This was done

at least three times in writing (January 19, January 31, and February 14). We have

proof positive that the January 19 letter was received because it impelled her to

make her only phone call to us, the one on January 23, and we have good reason to

believe the e-mails were received since we used the address she gave us, and they

did not bounce back. Finally, from her giving us the number (and using it to make

the January 23 call, which the Caller ID logs show) we know we had a good phone

number for her when we made our calls.

Plaintiff Hollins

34. We filed Charles Hollins’s opt-in form on October 27, 2017.

35. Mr. Ellis had a phone call with Mr. Hollins, on the number he gave us,
on October 31.

36. On November 6, Mr. Ellis and Mr. Hollins had another call.

37. | However, on November 7, Mr. Ellis told me that Mr. Hollins’s phone
number was “no longer in service.” I am not sure what happened to the number
because the two later reestablished phone contact.

38. As noted above, Mr. Tyson, defense counsel, sought Mr. Hollins’s

deposition on January 8.
Case: 2:16-cv-00807- aM

CMV Doc # ; 70 Filed: 02/14/19 Page: 17 of 21 PAGEID #: 760
Case: 2:16-cv-00807-ALM-CM

V Doc #: 68-1 Filed: 12/20/18 Page: 8 of 12 PAGEID #: 737

39. On January 18, Mr. Ellis called Mr. Hollins to schedule the deposition.

His voicemailbox was full.

40. On January 19, Mr. Ellis was able to successfully leave a voicemail. Mr.
Hollins did not return this call.

41. On January 23, Mr. Ellis e-mailed Mr. Hollins asking him to schedule
the deposition, and followed up with a phone call the same day.

42. Also on January 23, I sent a letter to Mr. Hollins that was very similar
to the one sent to Ms. Climer. I wrote:

Iam the attorney representing Plaintiffs in the
Wage and Hour lawsuit against Generations Healthcare.
You opted into this lawsuit on September 21, 2017.

My assistant, Austin, has recently reached out to
you, through phone calls and e-mails, multiple times
without hearing back from you. Generation’s counsel
seeks to depose, or formally question under oath, all opt-
in plaintiffs before the court imposed deadline of
February 6, 2018. The deposition will serve to inform
both parties of the details and facts of your claim. Both
parties will do everything possible to avoid creating any
hassle for you to attend the deposition. It will be
scheduled at a time and location convenient to you.

However, it is imperative you contact my office by
Wednesday, January 31, 2018 or the court could dismiss
your case. Please call me, or my assistant, at 850-435-
7059 as soon as possible.

(Some emphasis added; some in original.)

43. On January 26, Mr. Ellis called Mr. Hollins, who did not respond.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 18 of 21 PAGEID #: 761
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 9 of 12 PAGEID #: 738

44. On January 26, Mr. Tyson unilaterally set the depositions of Ms.
Climer and Mr. Hollins. As stated above, I wrote to Mr. Tyson seeking
rescheduling.

45. On January 31, Mr. Ellis e-mailed Mr. Hollins and said:

Defense counsel for Generations has allotted us an
additional 10 days to schedule the depositions of all opt-
in plaintiffs. Ineed to speak with you immediately
regarding this case and scheduling your deposition. The
deposition will be scheduled at a time and place
convenient to you and should not take long to
complete. You are at risk of losing your claim in this

case if you refuse to show up and participate. Please call
me at 850-435-7103 as soon as possible.

(Emphasis added.)

46. Mr. Ellis called Mr. Hollins the next day. He actually answered the
phone and agreed to be deposed on February 12. I communicated this to Mr.
Tyson, who told me he was unavailable that day. Mr. Ellis called Mr. Hollins and
attempted to set another date.

47. However, Mr. Hollins did not answer, and never communicated with
us again.

48. Picking up the thread, Mr. Ellis called Mr. Hollins again, on February
12. There was no answer.

49. On February 14, Mr. Ellis e-mailed Mr. Hollins again using the same

language from the January 31 e-mail. There was no reply.
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 19 of 21 PAGEID #: 762
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 10 of 12 PAGEID #: 739

50. On February 19, Mr. Ellis called Mr. Hollins and left a voicemail.

51. Mr. Hollins never called or wrote to us again.

52. On March 13, Mr. Tyson moved to decertify the class.

53. lamable to show that, like with Ms. Climer, Mr. Hollins had been
advised multiple times of the need to participate in discovery, and warned
specifically of the possible sanction of dismissal in the event he did not appear for
deposition. Again, I did that in my letter dated January 23, and Mr. Ellis did that in
the e-mails dated January 31 and February 14. We know that Mr. Hollins likely got
these e-mails and the letter because we used the contact information we got from
him (and the address we used to send the opt-in form that started his case in the
first place). We also know that we had the right phone number for Mr. Hollins
since he did speak with us at times. However, when it came to actually sitting
down for deposition, he did not maintain contact with us.

Clients often drop out and fail to notify their attorneys

54. Isometimes rue the fact that for some plaintiffs, it is much easier to
start a lawsuit than to stay active in a lawsuit.

55. IdoeverythingI can to impress upon plaintiffs that their
participation in a case is a significant event that involves real-world consequences

for lawyers, defendants, and judges. In this case, both plaintiffs had received the

10
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 20 of 21 PAGEID #: 763
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 11 of 12 PAGEID #: 740

court-approved notice explaining that this was an actively litigated, currently filed
federal case that they were joining.

56. Based on my nine years’ experience representing individual plaintiffs,
when a firm makes this many unanswered contact attempts to a client, the client
is making an intentional choice to drop out of litigation.

57. Inshort, I believe that many plaintiffs think if they just stop
answering the phone, the annoying lawyers will go away. Some people just vanish.

58. Many such plaintiffs are unaware of the extensive consequences their
failures to respond ultimately generate in law offices and judicial chambers, and
are not aware of many courts’ liberal allowances for the legitimate reasons
plaintiffs may have for disappearing.

59. My firm sometimes uses a “three strikes” policy with respect to
plaintiffs who fail to maintain contact with us. As the Court can see, I personally
go way above and beyond just three strikes, and I use e-mails, phone calls, letters,
FedEx, Facebook messages—whatever it takes to find people, and then a
reasonable effort to keep people responding. Carrier pigeons are no longer
available in the 21st century, but one time my staff and I actually investigated
sending flowers to a client just to get their attention.

60. Just last week, the Washington Post reported on the “ghosting”

phenomenon in the context of employment. Danielle Paquette, Workers are

11
Case: 2:16-cv-00807-ALM-CMV Doc #: 70 Filed: 02/14/19 Page: 21 of 21 PAGEID #: 764
Case: 2:16-cv-00807-ALM-CMV Doc #: 68-1 Filed: 12/20/18 Page: 12 of 12 PAGEID #: 741

ghosting their employers like bad dates, Wash. Post, Dec. 12, 2018, sealable at
https://www.washingtonpost.com/business/2018/12/12/workers-are-ghosting-
their-employers-like-bad-dates/.

61. Ican personally attest that “ghosting” happens to lawyers, too.

62.  Itis frustrating when it happens, because I believe my clients have
meritorious claims—claims that go to seed when not pursued.

Conclusion

63. [donot know what happened to Ms. Climer or Mr. Hollins. However, I
am convinced we did enough to (1) stay in contact, (2) try to schedule their
depositions, and (3) specifically advise them of the risk that they could lose their

case if they didn’t sit for deposition.

In accordance with 42 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct. Executed on December 20, 2018.

Aen

WILLIAM F. CASH IIT

 

12
